Citation Nr: 0502018	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  02-01 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether achievement of a vocational goal is reasonably 
feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1970 to February 
1972.  This claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
determination of the Vocational Rehabilitation and Counseling 
Division (VR&C) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which, in 
pertinent part, denied the veteran entitlement to participate 
in a vocational rehabilitation program.  In July 2003, the 
Board remanded the claim.  Following additional due process 
notice to the veteran, the claim returns to the Board.

The veteran requested a hearing before the Board in 
Washington, DC.  The requested Central Office hearing was 
conducted in January 2003 before the undersigned Veterans Law 
Judge.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claim addressed in 
this decision, and all identified evidence relevant to the 
claim has been obtained.

2.  The veteran was awarded a total disability evaluation 
based on individual unemployability in 1977, and has not 
acquired additional formal education or additional 
occupational experience since that time.

3.  The veteran declined to complete the three initial steps 
that he was advised were necessary to establish feasibility 
of a vocational plan.  

4.  The vocational limitations due to the veteran's service-
connected schizophrenia, together with his multiple medical 
disorders, considered in light of the veteran's lack of 
formal educational experience since 1975, and lack of 
occupational experience since 1977, make it infeasible for 
the veteran to become gainfully employed in an occupation 
consistent with his abilities, aptitudes, and interests.


CONCLUSION OF LAW

The criteria for a finding that the veteran has cooperated 
with development of a program of rehabilitation service or 
the criteria for a finding that achievement of a vocational 
goal is reasonably feasible for the veteran in this case for 
purposes of entitlement to VA vocational rehabilitation and 
training under Chapter 31, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2002); 
38 C.F.R. §§ 21.35, 21.53, 21.362 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evidence establishes that it is 
reasonably feasible for him to pursue his educational 
aspirations so that he can obtain employment.  In particular, 
the veteran contends that he should be allowed to pursue 
further education, since he has now been found competent 
again to handle his VA disability benefits and his own 
financial affairs.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable to the claim in this case, the VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment but 
not yet final as of that date, and thus is applicable to the 
claims on appeal.  See Holliday v. Principi, 14 Vet. App. 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  The Board determined, at the time of the 
July 2003 Remand, that the VCAA applied to this claim, and 
that notice in compliance with the VCAA had not been 
effected.  Accordingly, the appeal was Remanded for 
compliance with the provisions of the VCAA.  That compliance 
is detailed below.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

When the veteran initially sought vocational rehabilitation 
benefits in 2000, the VCAA had not yet been enacted.  The 
veteran was notified in December 2001 that it had been 
determined that, give his disabilities, it was not reasonably 
feasible for him to benefit from vocational rehabilitation.  
The statement of the case (SOC) issued to the veteran in 
January 2002 advised the veteran of the regulations 
applicable to veterans in the evaluation and planning status 
of a claim for vocational rehabilitation, the criteria for 
determining feasibility of achieving a vocational goal, and 
the reasons for the infeasibility determination in the 
veteran's case.  Additionally, the veteran was notified of 
the actions required to perfect his appeal, and was notified 
of his right to a hearing on appeal.  

The veteran presented testimony before the Board at a Central 
Office hearing in Washington, DC, conducted in January 2003.  

The Board's July 2003 Remand advised the veteran of the 
enactment of the VCAA generally, referenced regulations 
pertinent to determination of feasibility for purposes of 
entitlement to vocational rehabilitation, and advised the 
veteran that he would be afforded additional notification of 
the provisions of the VCAA and additional opportunity to 
submit or identify evidence establishing the feasibility of 
vocational rehabilitation.  

By a letter issued in May 2004, the veteran was notified 
again of the enactment of the VCAA, and was notified of the 
general provisions of that act.  The veteran was specifically 
notified that the RO was working on his claim and was 
notified that he could submit or identify evidence to 
substantiate his claim.  On page five of that letter, under 
the heading, "What the Evidence Must Show," the veteran was 
specifically advised of the evidence required to substantiate 
his claim, and what VA would do to assist him to obtain 
evidence.  This letter advised the veteran that he should 
identify all evidence, either in his possession or elsewhere, 
including clinical evidence or alternative types of evidence, 
that might substantiate his claim, and he was advised of the 
types of evidence that might be alternative evidence to 
support the claim.  

In July 2004, the RO issued a supplemental statement of the 
case (SSOC).  This SSOC advised the veteran of the procedural 
status of the claim since the SOC was issued and advised the 
veteran that no response had been received following the May 
2004 VCAA notice.  The July 2004 SSOC provided the veteran 
with notice of the complete text of 38 C.F.R. § 3.159, as 
revised to incorporate the VCAA, including notice that the 
veteran should submit or identify any evidence that might 
substantiate his claim.  

Following the issuance of the July 2004 SSOC, the veteran 
submitted a statement which again reiterated his belief that 
he was entitled to vocational rehabilitation benefits because 
he was no longer considered incompetent for purposes of 
management of his VA disability benefits payments.  While 
this statement does confirm that the veteran received and 
reviewed the July 2004 SSOC, it does not provide or identify 
any new or additional evidence, since the July 2002 rating 
determination adjudicating the veteran's competence, and the 
medical evidence and opinion underlying that decision, was of 
record prior to the July 2004 SSOC.

The Board may complete appellate review of this claim.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 
117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In particular, the veteran 
has been afforded multiple opportunities to submit or 
identify evidence during the pendency of this claim, and the 
RO has obtained all available evidence identified by the 
veteran.

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

In this case, the veteran was initially advised of VA's 
duties to assist him, and of other provisions of the VCAA 
generally, by the Board's July 2003 Remand.  The veteran was 
thereafter again notified of the criteria for feasibility of 
vocational rehabilitation, in a May 2004 letter.  

The notices provided to the veteran clearly satisfied the 
duty to notify the veteran of applicable law and regulations 
and of the evidence required to substantiate the claim.  The 
notifications to the veteran have clearly advised him that he 
could identify or submit any relevant evidence, and notified 
him what evidence VA would attempt to obtain or had obtained 
on his behalf, what evidence he would have to obtain, and 
what his responsibilities were in developing his claims.  

Here, the Board finds that the timing of the VCAA notice, as 
well as the content of the VCAA notice, complied with the 
requirements of the VCAA.  If there was any defect with 
respect to the timing or content of the VCAA notices, that 
defect was harmless error.  The content as well as the timing 
of the notices provided fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the veteran has been afforded 
numerous opportunities to submit additional evidence, 
and has evidenced, including in his August 2004 response 
to the July 2004 SSOC, that he understood that he could 
submit additional evidence and contentions.  The Board 
finds that the claimant has indeed been notified that he 
should provide or identify any and all evidence relevant 
to the claim.  

The file shows that by VA correspondence, the VR&C decision, 
the statement of the case, a Board remand, and supplemental 
statements of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant records have been obtained, 
and VA examinations have been provided.  The Board finds that 
the notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication may proceed, 
consistent with the VCAA.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claim for 
service connection at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Factual background

Historically, less than one year after his February 1972 
service discharge, the veteran manifested a psychiatric 
disorder.  A diagnosis of schizophrenia with secondary drug 
addiction was assigned.  By a rating decision prepared in 
January 1973, the veteran was granted service connection for 
a schizophrenic reaction with secondary drug dependence.  
Service connection was also granted for a plantar callosity, 
right foot, for bilateral high tone hearing loss, for 
hemorrhoids, for keratosis of the scrotal area, and for 
sensory neuropathy, radial nerve, bilateral.  A 30 percent 
evaluation was assigned for the veteran's service-connected 
psychiatric disorder, and a 10 percent evaluation was 
assigned for disability due to plantar callosities, for a 40 
percent initial combined evaluation.  The veteran was 
considered competent at this time.

The evaluation of the veteran's schizophrenia was increased 
to 50 percent, effective from December 1974, and to 70 
percent, effective from April 1977.  The veteran was also 
awarded a total disability evaluation based on individual 
unemployability due to service-connected disorders (TDIU).  

The evidence establishes that the veteran, who had dropped 
out of high school, obtained a GED high school diploma, and 
completed several college courses.  However, the veteran has 
not attended any formal education program since 1975.  The 
veteran has not had additional occupational experience of 
more than a few weeks at a time since TDIU benefits were 
awarded in 1977.  

The veteran was admitted for VA hospitalization for his 
service-connected schizophrenia in August 1979.  At that 
time, the veteran was demanding, hostile, illogical, 
uncooperative, and argumentative.  He refused medication.  He 
reported a deep conviction that everyone was his enemy.  The 
veteran was using alcohol and drugs, including heroin.  The 
examining psychiatrist determined that, due to his drug 
addiction, the veteran was incompetent to handle his funds.

The veteran was arrested in 1988 for armed robbery, and 
served 11 years in prison, remaining incarcerated until he 
was released on parole in May 2000.  In 1993, the veteran was 
diagnosed as HIV-positive, and was found to have diabetes 
mellitus, non-insulin-dependent, secondary to his HIV status.  
The veteran was required to use orthopedic shoes as a result 
of his service-connected right foot plantar callosity.

Apparently prior to his release from incarceration, in 
January 2000, the veteran applied for vocational 
rehabilitation benefits.  The report of a January 2001 
vocational rehabilitation evaluation reflects that, following 
his release on parole in May 2000, the veteran briefly worked 
at two different jobs, but quit the last job, as a 
woodcutter, due to concerns about lung damage.  It was also 
noted that the veteran had been arrested again after his 
return to his family and charged with domestic violence. 

On evaluation in August 2000, the veteran reported 
depression, altered sleep patterns, isolation, impulsiveness, 
anger and hostility and a history of aggressive behavior.  
The veteran had recently gone to jail for threats toward his 
wife and family but, after careful reconsideration, his wife 
decided not to press her complaint.  The veteran was taking a 
combination of eight medications and vitamins plus ibuprofen 
for control of HIV and other medical symptoms.  The veteran's 
thoughts were organized.  His speech was characterized by 
slow, careful use of words.  He reported being concerned 
about going out after dark and encountering racism.  There 
was no evidence of bizarre thoughts.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 60.

The veteran was advised in February 2001 that, in order to 
determine the feasibility of vocational rehabilitation, he 
would need to participate in psychiatric evaluation, 
participate regularly in Narcotics Anonymous meetings, and 
register with job services.  Later that same month, he 
reported that he was participating in domestic abuse 
counseling.  He initially reported, in March 2001, that he 
had not obtained psychiatric evaluation because of 
transportation difficulties.  In August 2001 he reported that 
he was separating from his wife, who had been his fiduciary.  

Following the August 2001 separation from his wife, the 
veteran did not contact the vocational rehabilitation program 
for the next several months.  An attempt to contact the 
veteran at his last known telephone number reached a 
recording indicating that the number had been disconnected.  
The counseling psychologist concluded that it was not 
currently feasible for the veteran to achieve a vocational 
goal, as demonstrated by his failure to complete the three 
steps that he had been advised were necessary for 
continuation of the vocational rehabilitation process.  The 
veteran's inconsistency in contacting the vocational 
rehabilitation program was also considered in the unfavorable 
determination.  The veteran was notified in December 2001 
that vocational rehabilitation was not feasible.

In a March 2002 substantive appeal, the veteran contended 
that he was purged of his substance abuse problem during his 
11 years of incarceration.  He also contended that drug 
testing required as part of his parole would establish that 
he was drug free, and that results of that testing should be 
substituted for the requirement that he participate in 
Narcotics Anonymous.

In June 2002, the veteran requested restoration of his 
competence to handle VA benefits.  

Following a June 2002 hearing before a probate court judge, 
the veteran was ordered to undergo psychiatric evaluation as 
part of the determination as to whether the veteran should 
have a conservator appointed.  VA examination in July 2002 
disclosed that the veteran was not taking any medication and 
was not receiving any therapy or counseling.  The veteran's 
hygiene and grooming were good.  His eye contact was good.  
No abnormal movements were noted.  He was neatly dressed.  
His speech was normal in rate and volume.  He was alert and 
oriented.  He knew the name of the President.  He was able to 
repeat seven digits correctly and to correctly spell a word 
backwards.  His interpretation of a proverb was concrete.  He 
recalled one of three words after a brief distraction and was 
able to recall the other two with prompting.  His judgment 
appeared to be fair.  His IQ was estimated to be average.  
His range of affect was full.  There were no signs of a 
thought disorder.  He denied suicidal or homicidal ideation.  
There were no signs or indicators of post-traumatic stress 
disorder.  

The veteran had a full range of affect.  The examiner noted 
that the veteran admitted use of alcohol and drugs but 
reported abstinence from alcohol, marijuana, and cocaine 
since 1989, when he was arrested and incarcerated.  The 
examiner assigned a diagnosis of bipolar disorder and a GAF 
score of 65.  The examiner concluded that the veteran 
appeared to be mildly impaired because of a mental disorder 
of a hypomanic sort.  The examiner concluded that the current 
circumstances were entirely different than at the time when 
the veteran was declared incompetent.  The examiner noted 
that the veteran was not receiving any treatment for a 
psychiatric illness but that he might do better if in fact he 
was evaluated for medication.  The examiner concluded that 
the veteran was competent to manage his funds. 

By a rating decision issued in July 2002, the veteran was 
declared competent for VA purposes.

During his VA Central Office hearing, conducted in January 
2003, the veteran testified as to his belief that the fact 
that he had again been found competent to handle his affairs 
showed that he would be able to successfully pursue his 
educational aspirations and obtain a college degree.  He 
testified that he had no difficulty reading or remembering 
information.  He testified that he would be undergoing 
treatment for PTSD and that there was no need for Narcotics 
Anonymous participation because he had been forced to 
withdraw from use of alcohol or drugs during his 11-year 
incarceration, and that continuing drug abuse testing as part 
of his parole was sufficient to establish that he was free of 
drug use.  He admitted that he was not sure that he could 
work, because that might jeopardize his total disability 
benefits.  

Applicable law

A veteran shall be entitled to a program of rehabilitation 
services if the veteran has a service-connected disability of 
20 percent or more, and is determined to be in need of 
rehabilitation to overcome an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40 (2004). 

A rehabilitation program is defined to include, in part, (1) 
a vocational rehabilitation program; or (2) a program of 
independent living services and assistance for a veteran for 
whom a vocational goal has been determined not to be 
currently reasonably feasible.  38 U.S.C.A. § 3101(6); 38 
C.F.R. § 21.35(e).

Achievement of a vocational goal will be found to be 
reasonably feasible when the following conditions are met: 
(1) a vocational goal must be identified; (2) the veteran's 
physical and mental conditions must permit training to begin 
within a reasonable period; and (3) the veteran must possess 
the necessary educational skills and background to pursue the 
goal.  38 C.F.R. § 21.53(d); see also 38 C.F.R. § 21.35(h).  
A "vocational goal" is defined as a gainful employment status 
consistent with a veteran's abilities, aptitudes, and 
interests.  38 C.F.R. § 21.35(h)(1).

Achievement of a vocational goal is not reasonably feasible 
if the effects of the veteran's disability (service and 
nonservice-connected), when considered in relation to the 
veteran's circumstances at the time of the determination: (i) 
prevent the veteran from successfully achieving a vocational 
goal at that time; or (ii) are expected to worsen within the 
period needed to achieve a vocational goal and which would, 
therefore, make achievement not reasonably feasible.  38 
C.F.R. § 21.35(h)(3).

When a decision as to feasibility cannot reasonably be made 
on the basis of information developed during the initial 
evaluation, a veteran with a serious employment handicap will 
be provided an extended evaluation to determine the current 
feasibility of the veteran achieving a vocational goal.  38 
C.F.R. § 21.57.  The determination of the need of an extended 
evaluation will be made by the counseling psychologist.  Id.

The veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitative services under Chapter 31.  38 C.F.R. § 
21.362(a).  In particular, a veteran requesting or being 
provided services under Chapter 31 must cooperate with VA 
staff in carrying out the initial evaluation and developing a 
rehabilitation plan.  38 C.F.R. § 21.362(c).

Analysis

It is not disputed that the veteran in this case, who has 
been in receipt of total disability compensation since 1979, 
has a serious employment handicap as defined in 38 C.F.R. § 
21.35.  As such, he meets the basic eligibility requirements 
for consideration for vocational rehabilitation under Chapter 
31, Title 38, United States Code.  38 U.S.C.A. §§ 3101, 3102; 
38 C.F.R. §§ 21.35, 21.40.

The veteran in this case was advised that, in order to 
determine whether a vocational goal was reasonably feasible, 
he should take three steps.  He was directed to participate 
in psychiatric evaluation, participate regularly in Narcotics 
Anonymous meetings, and register with job services.  However, 
the veteran failed to participate in Narcotic Anonymous 
meetings.  The veteran contended that participation in 
Narcotics Anonymous meetings was not necessary because he was 
required to have regular drug tests as part of his parole.  
However, the veteran did not provide results of his drug 
tests to the vocational rehabilitation service, did not 
provide the name of his parole office, and did not release 
drug test results to the vocational rehabilitation counselor.  

The claims files do not reflect that the veteran has provided 
vocational rehabilitation services with any documentation 
that he registered with a job placement service of any type.  

The claims files reflect that, while on parole following 11 
years of incarceration, the veteran was arrested following a 
domestic dispute.  While that incident has apparently not 
resulted in revocation of the veteran's parole, the veteran 
has not presented any evidence to establish that he has 
overcome the problems leading to his arrest while on parole.  
The lack of evidence from the veteran that he is meeting the 
terms of his parole, and the evidence that he has been 
arrested since his release from incarceration in May 2000 is 
persuasive evidence against the feasibility of vocational 
rehabilitation at this time.

The veteran was advised, following his January 2001 
vocational rehabilitation counseling interview, that he would 
be required to undergo psychiatric evaluation.  In March 
2001, he reported that he had not yet undergone such 
evaluation because car problems prevent him from obtaining 
evaluation.  In April 2001, the veteran reported that 
continuing transportation problems had prevented psychiatric 
evaluation.  He was advised of the availability of public 
transportation.  Although the veteran eventually underwent 
psychiatric evaluation in July 2002, that evaluation was 
sought by the veteran in connection with his request to a 
probate court for restoration of competency.  

The veteran was advised in December 2001 that he had not met 
the criteria for cooperation for evaluation for feasibility 
of vocational rehabilitation services.  The veteran has not 
provided any evidence since that time that he is now willing 
to cooperate with further vocational planning and evaluation, 
nor has he provided any evidence or assertions that he is 
able to engage in such participation.  

In short, the evidence compels a conclusion that that the 
veteran has not cooperated with VA staff in carrying out an 
initial evaluation for vocational rehabilitation purposes.  
In the absence of such cooperation, a finding that vocational 
rehabilitation is feasible for the veteran cannot be 
supported.

Moreover, the evidence compels the conclusion that vocational 
rehabilitation is infeasible for the veteran.  He is in 
receipt of a 100 percent rating, based on individual 
unemployability, for schizophrenia.  Although he was 
determined in July 2002 to be competent to handle his 
benefits, nevertheless, competency alone is only one of many 
factors to be considered in determining whether achievement 
of a vocational goal is feasible.  

The veteran has indicated that he wishes to participate in 
vocational rehabilitation to achieve his educational 
aspirations.  However, the purpose of vocational 
rehabilitation is to train the veteran for gainful 
occupation, not simply to provide education.  The veteran has 
not provided any evidence that his is able to participate in 
gainful employment, other than the restoration of his legal 
rights to handle his own funds.  

The Board sympathizes with the veteran's desire to be 
productive, and his belief that he could achieve his 
educational aspirations.  However, the veteran declined to 
complete the steps necessary to continue evaluation for 
vocational rehabilitation, although those steps were deemed 
necessary in his case by the counseling psychologist, in view 
of the severity of his psychiatric disability and the length 
of time since the veteran had completed any formal 
educational or vocational experience.  

The weight of the evidence establishes that the veteran has 
not cooperated with the basic program of developing and 
implementing a program of rehabilitative services under 
Chapter 31.  The preponderance of the evidence contradicts 
the veteran's assertion that attainment of an educational and 
vocational goal by the veteran is feasible at this time.  38 
C.F.R. §§ 21.35, 21.53, 21.362.  The evidence does not raise 
a reasonable doubt that feasibility of vocational 
rehabilitation must be resolved in his favor.  38 U.S.C.A. § 
5107(a).  The claim must be denied.


ORDER

The appeal for entitlement to a program of vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


